DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species B (and Subspecies B1) in the reply filed on October 12, 2021 is acknowledged.  The traversal is on the ground(s) that the search would not constitute a serious burden on the part of the Examiner.  This is not found persuasive because different search criteria are necessary in order to find prior art that meets all the limitations of each of the different species.  Since each species would require a search constructed using different word formulations in order to accommodate the different end effector configurations, Examiner maintains that there is a significant search burden.  Furthermore, Examiner maintains that the species are independent because they require various structurally different components as shown in the cited figures.  The requirement is still deemed proper and is therefore made FINAL.
Claims 10-17 are being examined while claims 18-20 are withdrawn from further consideration.  While the applicant argues that claims 18-20 are drawn to the elected species, 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 15 is objected to because of the following informalities:  In line 8, “is” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 10 recites the limitation "a protruding section" in line 3.  The antecedent basis for this limitation is confusing, because it has already been recited.
Claim 10 recites the limitation "a receiving section" in line 6.  The antecedent basis for this limitation is confusing, because it has already been recited.
Claim 10 is found to be indefinite because the scope of the claim is unclear.  More specifically, Examiner is unsure of what is positively recited by the claims, due to the presence of the following limitations: “or” and “and/or” (on multiple occasions).
Claim 10 recites the limitations "the proximal direction," “the longitudinal axis,” and “the distal direction” in lines 14-15.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation "protruding section and the tip" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is encouraged to replace “and” with -and/or-.
Claim 15 recites the limitations "a protruding section" (twice) and “a central conductor” in lines 2-3.  The antecedent basis for these limitations is confusing, because they have already been recited.
Claim 15 recites the limitations "a receiving section" (twice) and “an external conductor” in lines 5-6.  The antecedent basis for these limitations is confusing, because they have already been recited.
a tip,” (twice) “a proximal direction,” “a longitudinal axis,” “a distal direction,” and “a proximal side” in lines 8-10.  The antecedent basis for these limitations is confusing, because they have already been recited.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “for surgery with a narrow view”, and the claim also recites “especially for endoscopic surgery” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakikaido, U.S. 2007/0054539 (hereinafter Wakikaido).
note figs. 1 and 4A-E; abstract; paragraphs 31 and 38) a tissue joining device comprising: a protruding section (16a) directly or indirectly connected to a central conductor (12), a receiving section (12a) directly or indirectly connected to an external conductor (14), wherein the protruding section includes a tip (16e) oriented in a proximal direction, the receiving section includes a tip (12d) oriented in a distal direction, the tip of the receiving section is located on a proximal side with respect to the tip of the protruding section, the tip of the protruding section is configured to move in the proximal direction (note paragraphs 27 and 34; figs. 4C-D), wherein portions of tissue are brought into contact with each other via movement of the tips, wherein the device comprises a trigger (3) configured to move in the proximal direction in order to move the tip of the protruding section in the proximal direction (note paragraph 34).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 10 and 14, Wakikaido discloses (note figs. 1 and 4A-E; abstract; paragraphs 31 and 38) a tissue joining device comprising: a protruding section (12a) directly or indirectly connected to a central conductor (12), a receiving section (16a) directly or indirectly connected to an external conductor (14), wherein the protruding section includes a tip (12d) oriented in a distal direction, the receiving section includes a tip (16e) oriented in a proximal direction, the tip of the protruding section is located on a proximal side with respect to the tip of the receiving section, the tip of the protruding section is configured to move in the distal 
Regarding claims 16 and 17, Wakikaido discloses (see above) a tissue joining device that is capable of being used in the claimed manner (note paragraph 56).  It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794